Citation Nr: 0335479	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for lumbar disc 
disease, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1990.

In February 2002 the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico granted service 
connection for lumbar disc disease.  The veteran disagreed 
with the 20 disability rating assigned for his service-
connected low back condition, and the current appeal ensued.  


REMAND

In December 2001 correspondence and in the October 2002 
statement of the case, the veteran was notified of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  In this connection, the 
Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003),  invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The veteran's service-connected lumbosacral spine disability 
is evaluated pursuant to C.F.R. § 4.71a Diagnostic Code 5293, 
which provides for the evaluation of intervertebral disc 
syndrome.  During the course of the appeal the rating 
criteria for intervertebral disc syndrome, under Diagnostic 
Code 5293, was revised.  See 38 C.F.R. § 4.71a (2002); see 
also 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002).  More recently, the rating criteria for 
disabilities of the spine, was further revised.  See 38 
C.F.R. § 4.71a (2003); see also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003).  

The RO has not had the opportunity of reviewing the veteran's 
claims in conjunction with these revised rating criteria nor 
has the veteran been informed of the new rating criteria.  
Also, following the issuance of the statement of the case, 
the veteran submitted additional evidence which the RO has 
not had the opportunity to review.  The veteran was last 
examined by VA for her service-connected low back condition, 
in January 2002.  Since then a number of medical records have 
been generated referable to this disability.  Fulfillment of 
the statutory duty to assist includes the requirement of 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior treatment so 
that the evaluation of the claimed disability will be fully 
informed.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records since September 2000 that are not 
of record and pertaining to treatment for 
the veteran's service-connected low back 
disability.  The RO should obtain all 
such records including records from the 
San Juan VAMC and the VA medical facility 
in Ponce Puerto Rico.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
neurologist to evaluate the severity of 
the veteran's service-connected 
lumbosacral spine disability.  The 
examination report should include the 
following:

a.  Any tests, including an 
electromyogram (EMG) and nerve 
conduction studies (NCS), deemed 
necessary should be performed.  
Range of motion studies, should be 
performed and the examiner is 
request to state what is the normal 
range of motion of the lumbosacral 
spine.  The examiner should identify 
and assess any objective evidence of 
pain.

b.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c.  The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
The examiner should render an 
opinion as to whether the 
intervertebral disc syndrome is 
productive of severe, or pronounced 
disability.  In the alternative, if 
neurological involvement is 
identified, the examiner is 
requested to identify the nerve and 
indicate whether the degree of 
paralysis is complete or incomplete.  
If incomplete whether the degree is 
moderate, moderately severe, or 
severe.  In addition, the examiner 
should elicit a history concerning 
the frequency and duration of 
incapacitating episodes 
necessitating bed rest and treatment 
by a physician.  The examiner should 
also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.

The veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for the service-
connected low back disability, to include 
recent revisions including the revised 
General Rating Formula for Diseases and 
Injuries of the Spine.  As set forth 
above and all evidence received since the 
issuance of the statement of the case.  
If the determination remains unfavorable 
to the veteran, she should be provided 
with a supplemental statement of the case 
that addresses all relevant actions taken 
on the claim for an increased rating, 
including the revised rating criteria.  
The veteran should be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


